2013 WI 99

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2012AP2727-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        James P. Grenisen, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        James P. Grenisen,
                                  Respondent.



                           DISCIPLINARY PROCEEDINGS AGAINST GRENISEN

OPINION FILED:          December 13, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                         2013 WI 99
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2012AP2727-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against James P. Grenisen, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
            Complainant,
                                                                DEC 13, 2013
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
James P. Grenisen,

            Respondent.




      ATTORNEY      disciplinary      proceeding.        Attorney's         license

suspended.



      ¶1    PER     CURIAM.    We    review   a     referee's        report       and

recommendation      concluding      that   Attorney      James      P.     Grenisen

engaged    in   professional   misconduct     and    recommending         that    his

license to practice law in Wisconsin be suspended for a period

of 90 days.       The referee also recommended that Attorney Grenisen

undergo a psychological evaluation and that he provide no future

legal representation to his former client.
                                                                     No.     2012AP2727-D



      ¶2    We    conclude      the    referee's          findings     of     fact      are

supported by satisfactory and convincing evidence.                           We further

determine that the seriousness of Attorney Grenisen's misconduct

warrants the suspension of his license to practice law for 90

days.      We also agree with the referee's recommendation that

Attorney Grenisen undergo a psychological evaluation and that

reinstatement      of   his       license        to    practice      law     should      be

conditioned upon the evaluating medical professional opining, to

a   reasonable    degree   of     professional          certainty,     that    Attorney

Grenisen    is   capable     of     discharging         the   duties   of     a   person

licensed to practice law in Wisconsin.                   We further conclude that

Attorney Grenisen should be ordered to provide no future legal

representation to his former client, and that the costs of this

proceeding, which are $7,895.46 as of August 26, 2013, should be

assessed against Attorney Grenisen.

      ¶3    Attorney    Grenisen       was       admitted     to   practice       law    in

Wisconsin in 1958 and practices in La Crosse.                        He has no prior

disciplinary history.
      ¶4    On December 14, 2012, the Office of Lawyer Regulation

(OLR) filed a complaint alleging five counts of misconduct with

respect to Attorney Grenisen's representation of a 66-year-old

adult   female,    L.E.,      who     had    been       adjudged    incompetent         and

subject to guardianship of her person and estate.                              Attorney

Grenisen began representing L.E. in November 2009, challenging

both L.E.'s guardianship and placement.

      ¶5    Pursuant to orders of the court in the guardianship
and   protective    placement,        and       in    order   to   qualify    L.E.      for
                                            2
                                                                        No.     2012AP2727-D



Medicaid, L.E.'s guardian authorized monies be expended for her

care.      On    August    25,    2010,      Attorney       Grenisen        appealed    the

circuit court's order denying his motion to terminate L.E.'s

protective      placement       and   return      funds     that    Attorney      Grenisen

alleged were illegally taken.

     ¶6     On or about August 29, 2010, Attorney Grenisen filed a

"Notice of Claim Against La Crosse County" with the La Crosse

County clerk, claiming that employees of La Crosse County were

responsible      for   illegally       authorizing         the     transfer     of   L.E.'s

funds for her care.

     ¶7     A hearing in L.E.'s case was held on September 23,

2010.      At the hearing, Judge Levine repeatedly suggested to

Attorney Grenisen that he obtain more knowledgeable substitute

counsel for L.E.

     ¶8     At    a    February       3,   2011    court    hearing,        Judge    Levine

found that affidavits and documents faxed by Attorney Grenisen

to   opposing     parties       were       not    timely.          As   a     result,   the

affidavits and documents were excluded.
     ¶9     During        the    February         3,    2011       hearing,       Attorney

Grenisen, while questioning a witness, persisted in testifying

when he was not a witness, and he was admonished twice by the

court to cease testifying.

     ¶10    An independent medical report ultimately obtained by

Attorney Grenisen was not in proper form, did not address the

relevant    issues,      was    not    usable      by   the      court,     and   was   not

considered by the court.


                                             3
                                                                        No.    2012AP2727-D



      ¶11    On   February      3,    2011,    Judge   Levine      removed       Attorney

Grenisen as attorney for L.E. contrary to Attorney Grenisen's

wishes.      Attorney Grenisen was allowed to continue to represent

L.E. for purposes of appeal only because the deadline for filing

an appellate brief was imminent.

      ¶12    On February 17, 2011, the circuit court granted the

motion of L.E.'s guardian ad litem for an ex parte temporary

restraining order prohibiting Attorney Grenisen from having any

contact whatsoever with L.E. until further order of the court.

      ¶13    During an April 1, 2011 hearing, Judge Levine stated

on the record, in describing Attorney Grenisen's conduct during

the hearing, "The level of disrespect is ridiculous.                           I give you

every opportunity and you continue on."

      ¶14    In   an   April     21,    2011    letter    to      the    OLR,    Attorney

Grenisen said, "I am experienced in claims and insurance law,

but not guardianship and protective placement."                         The letter also

indicated that Attorney Grenisen was representing L.E. pro bono.

      ¶15    L.E. held title to a 1999 Buick Century automobile.
In a May 7, 2012 letter to the OLR, Attorney Grenisen said there

was   no    evidence     that   the     automobile     was     owned     by     L.E.   even

though her name was on the title.

      ¶16    On   June    14,    2011,    the    court       of   appeals       summarily

affirmed the circuit court's order which had been appealed by

Attorney     Grenisen.          The     court    of      appeals        said     Attorney

Grenisen's brief lacked both legal and factual development.

      ¶17    On   July    8,    2011,    Judge   Levine       found      frivolous      the
motions filed by Attorney Grenisen to have the guardian and
                                           4
                                                                              No.       2012AP2727-D



guardian    ad    litem        for    L.E.       removed        and    ordered          reasonable

attorney's fees and expenses of $140 assessed against Attorney

Grenisen.

      ¶18   On July 8, 2011, Attorney Grenisen filed a motion in

the   court      of     appeals       to       reconsider           that    court's        summary

affirmance of the circuit court's ruling.                            The motion was deemed

untimely and was denied on that basis on July 13, 2011.

      ¶19   On    July       26,     2011,      Attorney        Grenisen       filed       another

motion for reconsideration in the court of appeals.                                      By order

dated August 2, 2011, the court of appeals ordered that Attorney

Grenisen's motion and any future correspondence relating to the

closed   appeal        be    placed       in    the     court's       correspondence            file

without action.

      ¶20   In a September 23, 2011 letter to the OLR, Attorney

Grenisen    said,      "I    had     no    knowledge        of       the    guardianship        and

protective       placement           laws.        . . .         I     have        no     courtroom

experience."

      ¶21   In    a     letter       dated       October        5,    2011,       to     Wisconsin
Assisted    Living's         regional          director,        Susan       Murphy,       Attorney

Grenisen admitted that staff at the adult family home where L.E.

was   residing        called    911       on    April     16,       2011,    in     response     to

Attorney      Grenisen        coming       upon       the   premises.                  Police   who

responded to the call informed Attorney Grenisen he would be

trespassing if he returned to L.E.'s residence.

      ¶22   In a letter dated March 8, 2012, to the La Crosse

County      clerk,          Attorney           Grenisen      claimed          that         counsel
representing La Crosse County had an obligation to cure Attorney
                                                 5
                                                                 No.    2012AP2727-D



Grenisen's misfiling in the wrong office of a claim against La

Crosse County.          Attorney Grenisen asked that the letter itself

be treated as a claim against the county.

    ¶23     On March 9, 2012, Attorney Grenisen filed a Notice of

Injury or Property Damage with the La Crosse County clerk for

bodily injury damages in the amount of $50,000 on behalf of L.E.

for what he termed L.E.'s "false imprisonment."

    ¶24     On    May    30,    2012,   Attorney    Grenisen     filed    a   third

motion for reconsideration in the court of appeals.                       By order

dated June 5, 2012, the court of appeals ordered that the motion

be placed in the court's correspondence file without response.

    ¶25     The OLR's complaint alleged:

         [COUNT ONE] By failing to provide competent
    representation to his client by failing to possess and
    apply the legal knowledge, skill, thoroughness and
    preparation     reasonably    necessary    for     the
    representation of his client, [Attorney] Grenisen
    violated SCR 20:1.1.1
    ¶26     During the September 23, 2010 court hearing, Attorney

Grenisen   told    the     court   he   was    representing      L.E.   pro   bono.

However, he prepared and sent a written statement of services

for work done for L.E., dated August 10, 2010, in the amount of

$4,230,    calculated      at    the    rate   of   $100   per    hour,    showing

itemized charges by day, covering a period from November 24,

2009, to May of 2010.           Attorney Grenisen failed to enter into a


    1
       SCR 20:1.1 states:    "A lawyer shall provide competent
representation to a client. Competent representation requires
the legal knowledge, skill, thoroughness and preparation
reasonably necessary for the representation."

                                          6
                                                                    No.   2012AP2727-D



written       fee     agreement   with   L.E.       or   her   representative,      as

required by the supreme court rules.

       ¶27     The OLR's complaint alleged:

            [COUNT TWO] By failing to enter into a written
       fee   agreement    with   client   L.E.    (or L.E.'s
       representative) who was not regularly represented by
       [Attorney] Grenisen, in a matter where the fee was
       reasonably foreseen to exceed $1,000, [Attorney]
       Grenisen violated SCR 20:1.5(b)(1) and (2).2
       ¶28     The 1999 Buick Century automobile titled and insured

in L.E.'s name was damaged in an accident on June 1, 2010.                         The

damage resulted in insurance proceeds of $3,440.                     At the time of

the accident and generation of the insurance proceeds, L.E. had

been       adjudged    incompetent   and       a   guardian    of   her   person   and

estate and a guardian ad litem had been appointed for her.



       2
           SCRs 20:1.5(b)(1) and (2) state:

            (b) (1) The scope of the representation and the
       basis or rate of the fee and expenses for which the
       client will be responsible shall be communicated to
       the client in writing, before or within a reasonable
       time after commencing the representation, except when
       the lawyer will charge a regularly represented client
       on the same basis or rate as in the past.    If it is
       reasonably   foreseeable that   the  total   cost  of
       representation to the client, including attorney's
       fees, will be $1000 or less, the communication may be
       oral or in writing. Any changes in the basis or rate
       of the fee or expenses shall also be communicated in
       writing to the client.

            (2) If the total cost of representation to the
       client, including attorney's fees, is more than $1000,
       the purpose and effect of any retainer or advance fee
       that is paid to the lawyer shall be communicated in
       writing.

                                           7
                                                                               No.     2012AP2727-D



      ¶29     During a February 3, 2011 circuit court hearing, an

insurance      adjuster      testified              under     oath      that     he     had    told

Attorney Grenisen that since L.E. was the named insured and the

person with title to the vehicle, payment had to be made to her.

Attorney Grenisen directed the insurance adjuster to send the

insurance      proceeds          check       to       Attorney        Grenisen's         address.

Attorney Grenisen did not inform the court, the guardian, or the

guardian      ad    litem    that       he     had      possession       of     the     insurance

proceeds.

      ¶30     Despite the existing guardianship, Attorney Grenisen

had L.E. personally endorse and sign over the insurance proceeds

check in the amount of $3,440 without obtaining permission of

the   court,       the    guardian,       or      the     guardian       ad    litem.         In   a

September 23,        2011        letter        to     the     OLR,      Attorney         Grenisen

admitted, "I endorsed the check after [L.E.] signed."                                    Attorney

Grenisen    deposited        the       check      into      his   own    personal        checking

account.

      ¶31     At    the     February         3,       2011    circuit          court     hearing,
Attorney Grenisen testified under oath that he had spent all of

the insurance proceeds on his own personal expenses.                                          In an

April 21, 2011 letter to the OLR, Attorney Grenisen claimed the

insurance proceeds were a nontaxable gift to him.                                    In a letter

dated   May    17,       2011,    to    the       State      Public     Defender's        office,

several months after he had deposited and spent the insurance

proceeds, Attorney Grenisen said he had represented L.E. pro

bono for the last year and a half.


                                                  8
                                                                    No.     2012AP2727-D



      ¶32    In a September 23, 2011 letter to the OLR, Attorney

Grenisen said he did not inform the guardian or guardian ad

litem about the insurance proceeds because "it was not their

concern."         In    the    same   letter   he    again   said     the    insurance

proceeds "[were] a gift for pro bono legal work for [L.E.]."

      ¶33    Attorney Grenisen told L.E.'s guardian ad litem that

the   insurance        settlement     proceeds      were   properly    paid    to    the

heirs   of    a        third   party,    who     Attorney      Grenisen     was     also

representing.           On or about February 2, 2011, Attorney Grenisen

drafted and had his incompetent client, L.E., sign an affidavit

disavowing any legal interest in the Buick but instead saying

the car belonged to Bob Ritter, who Attorney Grenisen was also

representing.           Attorney Grenisen had L.E. sign the affidavit

without the permission or knowledge of the court, guardian, or

guardian     ad   litem.        On    February    2,   2011,    Attorney      Grenisen

prepared and had the heir of Bob Ritter sign an affidavit in

opposition to a motion to return funds to L.E.'s estate.

      ¶34    The OLR's complaint alleged:

           [COUNT THREE] By having his incompetent client
      sign over the client's $3,440 insurance proceeds and
      depositing same in his personal account purportedly
      for the benefit of third party Ritter; failing to
      inform the court, guardian or guardian ad litem of
      [Attorney] Grenisen's possession of said funds; and
      having L.E. sign an affidavit disowning legal interest
      in her own car, all without the knowledge or
      permission of the court, guardian or guardian ad
      litem,   [Attorney]  Grenisen   engaged   in   conduct




                                           9
                                                          No.   2012AP2727-D


    involving     dishonesty,     fraud,      deceit               or
    misrepresentation in violation of SCR 20:8.4(c).3

         [COUNT FOUR] By instructing his incompetent
    client L.E. to sign over insurance proceeds arising
    from an accident involving the incompetent client's
    car, in favor of third party Ritter, who [Attorney]
    Grenisen was also representing; by depositing said
    insurance   proceeds  in   [Attorney]  Grenisen's own
    personal account and having his incompetent client
    sign an affidavit disowning any interest in her own
    car, in favor of third party Ritter, who [Attorney]
    Grenisen was also representing, [Attorney] Grenisen
    was simultaneously representing two different parties
    with a concurrent conflict of interest such that the
    interest of L.E. was directly adverse to Ritter (or
    his heirs), in violation of SCR 20:1.7(a).4
    ¶35    On   February   3,   2011,   Judge   Levine,     following    an

evidentiary hearing, in open court and with Attorney Grenisen

present,   ordered   Attorney   Grenisen   to   refund    and   return   to

L.E.'s estate the $3,440 insurance proceeds within ten days.

Judge Levine ordered that in the event Attorney Grenisen failed


    3
       SCR 20:8.4(c) states it is professional misconduct for a
lawyer to "engage in conduct involving dishonesty, fraud, deceit
or misrepresentation; . . . ."
    4
        SCR 20:1.7(a) provides as follows:

         Except as provided in par. (b), a lawyer shall
    not represent a client if the representation involves
    a concurrent conflict of interest. A concurrent
    conflict of interest exists if:

         (1) the representation of one client               will   be
    directly adverse to another client; or

         (2) there   is  a   significant  risk   that  the
    representation of one or more clients will be
    materially limited by the lawyer's responsibilities to
    another client, a former client or a third person or
    by a personal interest of the lawyer.

                                   10
                                                                           No.     2012AP2727-D



to return the money within that time, he would be subject to

contempt.       A copy of Judge Levine's written order was mailed to

Attorney Grenisen on or about February 8, 2011.

    ¶36        On April 1, 2011, Judge Levine held a hearing on the

issue    of    Attorney       Grenisen's           ordered    repayment     and     contempt.

Attorney Grenisen personally appeared at the hearing.                                       Judge

Levine     found       Attorney           Grenisen     in    contempt       of     court      for

intentionally failing to comply with the court's order to repay

the money.          Judge Levine awarded sanctions of $100 per day as a

forfeiture          against        Attorney        Grenisen     for   every         day      past

April 11,      2011,     that       the     $3,440     was    not   returned       to       L.E.'s

estate.

    ¶37        Attorney Grenisen obtained a bank money order in the

amount of $3,400 payable to the clerk of court of La Crosse

County on April 11, 2011.                     This amount was $40 short of the

amount     Attorney         Grenisen         had     deposited      into     his     personal

account.

    ¶38        On    July     1,    2011,     Attorney       Grenisen      appealed          Judge
Levine's contempt finding to the court of appeals.                                  By order

dated March 15, 2012, the court of appeals affirmed the contempt

finding       and    found     Attorney        Grenisen's       appeal      frivolous         and

remanded the matter to the trial court for assessment of costs

against Attorney Grenisen.                  Attorney Grenisen filed a motion for

reconsideration         with        the    court     of   appeals.         The   motion        was

denied on June 6, 2012.

    ¶39        On    June     22,    2011,     Attorney       Grenisen      filed       a   small
claims lawsuit in La Crosse County in his own name against the
                                               11
                                                                         No.    2012AP2727-D



guardian for L.E. in the amount of $3,440.                         On the return date

of    July       15,    2011,    the    small       claims     suit     was    voluntarily

dismissed.

      ¶40        The OLR's complaint alleged:

           [COUNT FIVE] By failing to comply with the trial
      court's order to return the $3,440 to the estate of
      L.E. within 10 days, resulting in a finding of
      contempt of court against [Attorney] Grenisen, and by
      continuing to attempt to represent L.E. at the trial
      court level after the court had ordered him removed
      from the case at the trial level, [Attorney] Grenisen
      knowingly disobeyed an obligation under the rules of a
      tribunal, in violation of SCR 20:3.4(c).5
      ¶41        Attorney     Grenisen        filed     an     answer    to     the   OLR's

complaint        on    January   31,     2013.        Allan     Beatty    was    appointed

referee in the matter.                 An evidentiary hearing was held before

the referee on June 13, 2013.                    On August 5, 2013, the referee

filed his report and recommendation.                     The referee concluded the

OLR   had    met       its   burden    of     proving    all    counts    of    misconduct

alleged in the complaint.               The referee recommended that Attorney

Grenisen's license to practice law be suspended for 90 days and

that,       as     a     condition       of     reinstatement,           he     undergo   a
psychological evaluation and that he agree that he will not

represent L.E. in any manner or form in the future.                            The referee

explained:

           Concerning        the                        specific         five
      violations, . . . [Attorney                   Grenisen]    acknowledged

      5
       SCR 20:3.4(c) states that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists; . . . ."

                                               12
                                              No.   2012AP2727-D


that he was unprepared to represent someone in a
protective placement and guardianship. His failure to
provide competent representation is more aggravated
because over a period of several years he has
persisted in his representation of the ward, has
reiterated his lack of knowledge about guardianship
and protective placement, has not shown an effort to
gain the requisite knowledge, has not completed his
tasks in a timely manner, and has questioned the
competence of the other lawyers involved. Despite his
ignorance he persists in the position that if the
judge or another lawyer does not agree with him, they
are wrong.

     Even in his sanctions brief in this case,
[Attorney Grenisen] deviated from the issues at hand
to criticize the guardian ad litem and to label Judge
Levine's contempt finding "egregious" and the judge's
remarks "slanderous." . . .

      Dishonesty, fraud, deceit, and misrepresentation,
as alleged in Count Four, are harsh words.       Yet they
apply    to  [Attorney   Grenisen's]    actions   in  his
representation    of    L.E.        [Attorney   Grenisen]
misrepresented to the insurance adjuster . . . that
the    insurance   payout    should   go   to   [Attorney
Grenisen's] address, rather than the guardian.         He
misrepresented to the insurance adjuster that the
proceeds of the insurance would go to L.E.         He had
L.E. endorse a check she was not competent to endorse
and failed to disclose receipt of the check to the
ward's guardian. He prepared and had the ward sign an
affidavit she was not competent to sign.        [Attorney
Grenisen] has misrepresented to Judge Levine, the
various lawyers investigating the alleged violations,
and this referee that the $3,440 was a gift.

     . . .

     What   is    most   egregious   about   [Attorney
Grenisen's] conduct and perspective is his complete
lack of respect for the authority of the circuit court
judge.   To [Attorney Grenisen] any decision contrary
to [his] position is so flawed that it does not
require compliance.    Any lawyer who walks into a
courtroom needs to know who has the last word.    If a
lawyer is not willing to abide by the judge's
decision, their careers are going to be marked by

                           13
                                                                 No.    2012AP2727-D


    [a lot] of frustration and conflict, and their clients
    are not going to be well served.

           . . .

         Attorney   Grenisen    has   not   expressed  any
    comprehension of this concept.       His decisions are
    final.    Any attorney in disagreement is at least
    mistaken, if not incompetent.    It is as if [Attorney
    Grenisen] is on his own Don Quixote-esque mission and
    reality has no role.    His chivalrous quest in behalf
    of L.E. continues regardless.
    ¶42    The referee also recommended that, prior to Attorney

Grenisen's      reinstatement,       he    submit     to     a     psychological

evaluation.     In addition, the referee recommended that Attorney

Grenisen     must     agree   not     to    provide        any    future      legal

representation to L.E.

    ¶43    No timely appeal has been filed from the referee's

report and recommendation.

    ¶44    This court will adopt a referee's findings of fact

unless   they   are   clearly    erroneous.         Conclusions        of   law   are

reviewed de novo.         See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                        The

court may impose whatever sanction it sees fit regardless of the

referee's recommendation.           See In re Disciplinary Proceedings

Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

    ¶45    The referee's findings of fact in this case have not

been shown to be clearly erroneous, and we adopt them.                      We also

agree with the referee's conclusions of law.                 We further agree

with the referee's recommendation for a 90-day suspension of

Attorney     Grenisen's    license    to    practice       law    in    Wisconsin.
Although Attorney Grenisen has not previously been disciplined

                                      14
                                                                        No.   2012AP2727-D



for   professional          misconduct,    his       actions     in    this   case     were

inappropriate and unprofessional.                    His refusal to comply with

the circuit court's orders not to have further contact with L.E.

is troubling, and as a result, we concur with the referee's

recommendation      that,       as   a    condition         of   Attorney     Grenisen's

reinstatement,         he     undergo      a     psychological          evaluation       to

determine whether he is capable of discharging the duties of an

attorney licensed to practice law in this state.                              We further

agree with the referee that Attorney Grenisen may not provide

any future legal representation to L.E.

      ¶46   IT IS ORDERED that the license of James P. Grenisen to

practice law in Wisconsin is suspended for a period of 90 days,

effective January 17, 2014.

      ¶47   IT IS FURTHER ORDERED that within 60 days of the date

of this order, James P. Grenisen shall pay to the Office of

Lawyer Regulation the costs of this proceeding.

      ¶48   IT    IS    FURTHER      ORDERED         that    the      reinstatement      of

James P. Grenisen's license to practice law shall be conditioned
upon his obtaining a satisfactory psychological evaluation in

which   the      evaluator       states,        to     a    reasonable        degree     of

professional certainty, that James P. Grenisen is capable of

discharging the duties of a person licensed to practice law in

this state.

      ¶49   IT IS FURTHER ORDERED that James P. Grenisen shall not

provide any future legal representation to L.E.

      ¶50   IT IS FURTHER ORDERED that James P. Grenisen shall
comply with the provisions of SCR 22.26 concerning the duties of
                                           15
                                                      No.    2012AP2727-D



a person whose license to practice law in Wisconsin has been

suspended.

    ¶51   IT    IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.              See

SCR 22.28(2).




                                  16
    No.   2012AP2727-D




1